         Case 1:20-cv-04527-AJN-SN Document 38 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    12/10/2020


SHARIF KING,

                                            Plaintiff,
                                                                       20-CV-4527 (AJN)(SN)
                          -against-
                                                                               ORDER

CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        Defendant’s request that the telephone conference currently scheduled for Friday,

December 18, 2020, at 2:00 p.m. be rescheduled is GRANTED. The conference will now be held

at 9:00 a.m. on December 18, 2020. At that time, each party shall call (877) 402-9757 and enter

access code 7938632 #.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Great

Meadow Correctional Facility produce Sharif King, DIN No. 18-A-4833, on Friday, December

18, 2020, no later than 8:55 a.m., to a suitable location within the Great Meadow Correctional

Facility that is equipped with a telephone, for the purpose of participating by telephone in a

conference with the Court and defense counsel. If this time and date presents an inconvenience,

the Warden or the Warden’s designee should promptly inform Chambers by emailing Courtroom

Deputy Rachel Slusher Rachel_Slusher@nysd.uscourts.gov.
        Case 1:20-cv-04527-AJN-SN Document 38 Filed 12/10/20 Page 2 of 2




       Defense counsel is directed to send this Order to the Warden immediately and to ensure

by phone or email that the Warden has notice of the rescheduling. The Clerk of Court is

respectfully directed to mail a copy of this Order to Plaintiff.

       The Clerk of Court is respectfully directed to terminate the motion at ECF No. 37.

SO ORDERED.



DATED:         December 10, 2020
               New York, New York




                                                  2
